(Por la Corte, a propuesta del
Juez Asociado Sr. Córdova Dávila.)
Habiendo quedado incluidos los apelantes en las listas electorales en virtud del fallo emitido por el Juez de Turno, Hon. Martín Tra-vieso, y habiéndose interpuesto el presente recurso de certiorari con el propósito de obtener que dichos apelantes quedasen incluidos en las referidas listas, entendemos que el recurso de apelación resulta completamente académico y que por esta razón debe ser desesti-mado.
El Juez Presidente Sr. del Toro no intervino.